           Case 5:21-cv-03030-SAC Document 8 Filed 08/16/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



JEROME MCKNIGHT,

                                   Plaintiff,

              v.                                          CASE NO. 21-3030-SAC


DOUGLAS COUNTY CORRECTIONAL FACILITY,


                                   Defendant.


                             MEMORANDUM AND ORDER



      This matter is a civil rights action filed under 42 U.S.C. §

1983. For the reasons given below, the Court dismisses the case

without prejudice.

      Plaintiff filed this pro se civil action on January 27, 2021,

while he was an inmate of the Douglas County Correctional Facility.

The complaint named the Douglas County Correctional Facility (DCCF)

as   the     sole   defendant   and       asserted   claims   that   he   received

unconstitutionally       delayed    and    inadequate   medical   care    after   he

suffered a broken hand. As relief, Plaintiff sought punitive and

actual money damages, as well as injunctive relief.

      The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee

of such entity to determine whether summary dismissal is appropriate.

28 U.S.C. § 1915A(a). Upon completion of this screening, the Court

must dismiss any claim that is frivolous or malicious, fails to state


                                           1
       Case 5:21-cv-03030-SAC Document 8 Filed 08/16/21 Page 2 of 3




a claim upon which relief may be granted, or seeks monetary damages

from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

     After   screening   Plaintiff’s    complaint,    the   Court   issued   a

memorandum and order to show cause dated June 25, 2021, that explained

the following: (1) DCCF was not a proper defendant to a § 1983 action;

(2) if Plaintiff intended to name an individual as defendant, he was

required to name each defendant in the caption and the body of the

complaint,   allege   each   defendant’s   personal    participation,    and

explain how each defendant’s actions resulted in a constitutional

violation; (3) punitive damages are available in a § 1983 action

“only for conduct which is ‘shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the

federally protected rights of others,’” see Searles v. Van Bebber,

251 F.3d 869, 879 (10th Cir. 2001)(quoting Smith v. Wade, 461 U.S.

30, 56 (1983)); and (4) Plaintiff had failed to allege sufficient

facts to support a claim for punitive damages. The Court granted

Plaintiff until July 25, 2021, to show good cause, in writing, why

his complaint should not be dismissed or to file an amended complaint

correcting the identified deficiencies.

     Plaintiff has filed neither a response to the memorandum and

order to show cause nor an amended complaint. Accordingly, the Court

will dismiss this action without prejudice.


    IT IS, THEREFORE, BY THE COURT ORDERED that this action is

dismissed without prejudice.


     IT IS SO ORDERED.


                                    2
 Case 5:21-cv-03030-SAC Document 8 Filed 08/16/21 Page 3 of 3




DATED:   This 16th day of August, 2021, at Topeka, Kansas.


                            s/_Sam A. Crow_____
                            SAM A. CROW
                            U.S. Senior District Judge




                              3
